UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-2110


JOSE BOANERGE ZAVALA,

                Petitioner,

          v.

ERIC H. HOLDER, JR.; JANET NAPALITANO,           Secretary   of
Department of Homeland Security,

                Respondents.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   June 2, 2011                    Decided:   June 29, 2011


Before KING and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Joe W. Nesari, JW LAW, P.C., Herndon, Virginia, for      Petitioner.
Tony West, Assistant Attorney General, David             V. Bernal,
Assistant Director, Lindsay W. Zimliki, Office of        Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE,         Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jose       Boanerge    Zavala,     a   native       and    citizen      of    El

Salvador, seeks review of an order of the Board of Immigration

Appeals (Board) dismissing his appeal of the Immigration Judge’s

decision     denying,         as    a    matter      of     discretion,          Zavala’s

application       for     a    waiver     under     former        § 212(c)       of      the

Immigration       and     Nationality      Act.           Because      Zavala       is   an

aggravated felon, we lack jurisdiction to review his order of

removal,    see    8    U.S.C.     § 1252(a)(2)(C)        (2006),       except      to   the

extent Zavala raises constitutional claims and questions of law.

See   8   U.S.C.    § 1252(a)(2)(D)        (2006).         We    have    reviewed        the

administrative record and Zavala’s claim that he was denied due

process at his removal hearing, and we find that his claim lacks

merit.     See Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir. 2008);

Dekoladenu v.       Gonzales,      459   F.3d      500,    508    (4th    Cir.      2006).

Accordingly, we deny the petition for review for the reasons

stated by the Board.           See In re: Zavala (B.I.A. Sept. 3, 2010).

We    dispense     with   oral     argument     because     the       facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                           2